MANDATE
               CaseCase
                    1:18-cv-07712-PAE
                        19-288, Document
                                      Document
                                         31, 05/09/2019,
                                                 106 Filed
                                                         2559673,
                                                            05/09/19
                                                                  Page1
                                                                     Page
                                                                        of 11 of 1
                                                                                N.Y.S.D. Case #
                                                                                18-cv-7712(PAE)

                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 9th day of May, two thousand nineteen.

     ____________________________________

     Airbnb, Inc., HomeAway.com, Inc.,                         ORDER
                                                               Docket No. 19-288
     lllllllllllllllllllllPlaintiffs - Appellees,

     v.

     City of New York,
                                                                                                May 09 2019
     lllllllllllllllllllllDefendant - Appellant.

     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".

                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 05/09/2019
